STATE OF MICHIGAN

                            COURT OF APPEALS



TWO HUNDRED EIGHTY-FIVE WEST                                  UNPUBLISHED
HICKORY GROVE, LLC,                                           March 15, 2016

              Plaintiff-Appellee,

v                                                             No. 324300
                                                              Oakland Circuit Court
ELBERT L. HATCHETT and LAURESTINE                             LC No. 2014-138370-CH
HATCHETT,

              Defendants-Appellants,

and

UNITED STATES OF AMERICA and
DEPARTMENT OF TREASURY,

              Defendants.


Before: STEPHENS, P.J., and CAVANAGH and MURRAY, JJ.

STEPHENS, J. (concurring)

       I concur in result only.


                                                       /s/ Cynthia Diane Stephens




                                         -1-